 PFARI. RIECY(I I CLNJER4Pearl Recycle Center and Douglas R. Keith. andBrewery, Soft Drink, Grain, Flour. Candy. Industri-al and Allied Workers lI)cal 1110, affiliated withInternational Brotherhood of Teamsters, (Chauf-feurs, Warehousemen and Helpers of America.Cases 23 CA 6642 and 23 ('A 678August 14. 1978DECISION AND ORDt RBY CIIAIRM".N FANNIN(. ANi) MIiBi:RSK PtI I I ItANI) TRI ISDI)l IOn May 8. 1978. Administrative l aw Judge Almi-ra Abbot Stevenson issued the attached Decision inlthis proceeding. Thereafter. the General (Counsclfiled exceptions and a supporting brief. I'he Respon-dent filed a brief in opposition to the Gieneral ('oun-sel's exceptions and in support of the AdministratixeLaw Judge's Decision.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,. andconclusions of the Administrative l aw Judee and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National I aotrRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereb,orders that the complaint be. and it hereby is. dis-missed in its entirety.U nion and served August 16, 1977. An order consolidatingcases. consolidated complaint and notice of hearing wasissued September 16. 1977, and dulv answered by the Re-spondent. 'Ihe consolidated complaint and the answerwere amended at the hearing.The Issues arc whether or not the Respondent violatedSection 8(a)(l) of the National Labor Relations Act, asamended. hb threatening employees, instructing employeesnot to vote for the L'nion. telling employees the` did notneed the T nion because the Company would be responsiveto their requests. telling employees they were being given awage increase in order to influence the outcome of a Boardelection, and instituting more onerous working conditionsin retaliation for the I nion's victors in a Board election:and whether or not the Respondent violated Section 8(a)(3)of the Act b` discharging Douglas Keith and suspendingJack (lunningham. For the reasons fully set forth below, Iconclude that the Respondent did not v'iolate the Act asalleged and recommend that the complaint be dismissed.I pon the entire record. including mni observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed bh the General C'ounsel and the Respon-dent, I make the following:I II)IN(iS () I \( I ANI) (C()O ( L SO()NS 01 L[AWI Ji RISi)I( l()NI he Respondent, a division of Pearl Brewing Compan).is a 'Iexas corporation engaged at San Antonio. Texas, inthe business of shredding and baling aluminum beveragecans. During the calendar sear 1976. the Respondent pur-chased goods xalued in excess of $50.000 which wereshipped directl, to it from points outside Texas. 'The Re-spondent admits, and I conclude, that it is an employerengaged in commerce within the meaning of Section 21(6)and (7) of the Act.II H()OR OR(i&\N1AIIO()The Charging Parts Union is a labor organization asdefined in Section 2(5) of the Act.III %Iii(iI) i 'IIAIR I ABOR PRA(i1CFSIthe General (Counsel has cxcepied to cirtain crdlblhitt Illl. ndll lddchs the Adninisrtrac I l.a Judge It is the Bsard', ctiahhbhd rph, iwt ti,overrule an Administrall. e L.ai Jud.o t i rte-ilulrls ilth rep..er to icdlh lEI> unless the clear preponderance of all oF the rele.lant e.lAtee .tlrlilxtrlus that the resolullions are incorrect. S/iand di )rl t), 0 r, la 1 , tl Im , 91NLRB 544 I190)i. enfd 188 I 2d 36h2 ( A 3 19i1'I `\ h\ce ,Ircfurllexamined the record and rind ni has.i for recrimlne her flit2lldlDECISIONSI TEMNIT (11 Il t CASIALMIRA ABBoT STri-isso Administrative Law Judge:This case was heard in San Antonio. Texas, Januars 9. 10.I 1, and 18, 1978. The charge in Case 23 C A 6642 was filedby Douglas Keith and served on the Respondent Juls 29.1977: the charge in Case 23 CA 6678 was filed bv theA. equetnce of EicentsPearl Brewing Company. Pearl Container (ompan.y, andthe Respondent. Pearl Recycle Center, are located neareach other in San Antonio. Texas. The Respondent em-ploss approximatel? 11 emplosees in collecting, reclaim-ing, and reprocessing aluminum cans. 'Ihe Respondent ad-mits. and I find, that the following persons are its agentsand supervisors: Robert E,. Anderson. director of industrialrelations of Pearl Brewing Company and its Divisions: R.GCregors E.vans. assistant director of industrial relations:F-. .. Birdsong. president: Edward Mueller, project man-ager: John F. Kuhner. vice president of operations: JohnKunze. manager: and Art Hosles, assistant manager.lhe union organizing campaign among the Respon-dent'> emnplhces began in Max 1977. and after several237 NLRB No. 81491 DEC ISIONS OF NATIONAL LABOR RELATIONS BOARDmeetings with groups of employees. it filed a petition onJune 15, 1977, for a Board election in a production andmaintenance unit. On June 27. the Respondent called theemployees together in the hrewmaster's conference roomand announced a wage increase, which was thereafter in-cluded in their June 30, 1977. paychecks. On July 7, man-agement convened luncheon meetings with first and sec-ond-shift employees separately at the Bavarian Inn nearb?and, among other things, urged them to vote against theUnion. The election was held July 8, 1977, and the Unionwon 9 to 2. No objections were filed, and the Union wascertified July 18, 1977.Shortly after the election, it is alleged. unilateral changeswere made reducing the number of men assigned to oper-ate the baler from two to one, and employees were re-stricted to plant premises during break periods. On July 29.1977, Douglas Keith was discharged, and on July 30, 1977,Jack Cunningham was suspended.B. Alleged Violation.s of Section 8(ac)(lI. Wage increase: The complaint alleges, in effect, thatthe Respondent violated Section 81a)(1) by telling the em-ployees, at the meeting in the brew master's conferenceroom in late June, that they were being given a wage in-crease retroactive to June 1. The Respondent contends thatthe wage increase was decided on before the advent of theUnion and was not intended to influence the election.which was made clear to the employees when the increasewas announced.I find that the wage-increase announcement was madeby Director of Industrial Relations Robert Anderson in thefollowing terms, which he read from a statement preparedin advance:'As you may or may not be aware, on Thursday oflast week (June 16, 1976) the C(ompany received a pe-tition filed by the Teamsters asking for an electionhere at the Recycling Center. We have agreed to holdan election on July 8 so that you can decide if youwant that Union to represent you. More informationabout the election will be supplied later.Receiving the petition does mean that certain legalrules must be observed. For example, the reason I amspeaking from notes is because companies have to bevery careful not to say the wrong things to employeesat this time. Another rule is that generally the Compa-ny cannot make any unilateral changes until after theelection is held. Basically, things must continue here atthe Company as they were before the petition wasThere is a more-than-usual variance among the eight different accounilsof what was said at this and the subsequent nccllngs which ilnaiLenientheld with emplo ees. I credit Anderson ftr the coltllCnl ,I his rcllalkS.which were obvihouslI prepared. as he said, A ith Ihe a ild of counsel, hbecausehe appeared to be a scrupulousl honest witTness lesimonli bs CnpiTtloseesAaron Latham, Douglas Keith. SsIvestcr Peltier. a.ind Jlck ( unliCgha mthat Anderson. and Vice President Kuhiner as1 wll. made anUilllTin slite-ments related to the pa) raise at this meeting is nlt credited I heir ~.;Coilntswere not mutuall, corroborativeC and upt n occason., I anl con lllceid, tllag-ination was substituted for dimmed memoiries Office eniplhsee Rick I peRand Project Manager E'dward Mueller were wholl, uinrchahle is t, whaitwas said in the hrewm;nsler's conferenlce roio.llfiled -as if no petition was ever filed. This is not be-cause a union is on the scene, but because a petitionfor an election has been filed with the Labor Boardand an election is pending.It is also a general rule that the Company could becharged with committing an unfair labor practice if itgives a raise during this period before the election.Ihis is so because the raise would appear to be abribe an attempt to influence your vote. The electioncould be set aside by the government.It is also true that if the Company has already de-cided to give a raise before the petition is received, itcould be charged with violating the law if it thendoesn't go ahead and give the raise. The reason forthis is because it would then appear that the employ-ees are being punished because a petition was filed.So, as you can see. things must remain the same-asif there was no petition at all. No giving rasies becauseof it and no holding back of raises because of it. Thisoften puts companies in a difficult position.Earlier in this year Recycling Center employeeswere budgeted for a wage increase for June 1. Beforethe petition ,was received the budget was approved andthe decision made to give raises here June 1. Personnelaction forms were prepared for payroll, before the pe-tition was received, instituting the raises June 1.After discussing this matter among Company offi-cials, and after talking to our lawyers, we have decidednot to postpone the raises for June 1. We feel thatbecause thev were already decided on before the peti-tion, theN shouldn't be withheld because a union peti-tion was filed. Our lawyers have told us that eventhough the Teamsters may object to giving you thisraise, to not put in the raises could subject us to anunfair labor practice charge.Each of you then will receive a raise in you nextpaycheck retroactive to June I.2 We are not doing thisto influence your vote or to persuade you to voteagainst the Union. Regardless of our opinion aboutthe Union, at this time we are not expressing a viewone way or the other. We don't want you to think weare trying to "buy your vote." On July 8 you have thelegal right to vote whatever way you want. We will notinterfere with your right to do that.This was the first knowledge the employees had that theywere being given this pay raise.Vice President Kuhner and Industrial Relations DirectorAnderson credibly testified that pay increases are givenannually and budgeted for I year in advance. According toAnderson, retroactive pay increases have been given in thepast and are not unusual, depending upon "when you canget them into the pay division." He testified that he haddrawn up the initial specific plans for this increase January6. 1977, when he compiled a detailed working paper, andthat he prepared a final recommendation around the last ofMay making changes in amounts and "Moving the moneys[which had been budgeted] around." After Vice PresidentKuhner approved the recommendation, President Birdsonggave his oral approval June 8, 1977, in accord with pastAt this prinl [)irlectr Aidersoin read off the specific new wage rates492 PEARI. RECYCLE (T N IERpractice. Forms implementing the increases for the indi-vidual employees were executed in writing b, their super-visors and by Anderson on June 13. 1977.The facts recited above show that the final decision togrant these pay increases was made June 8. 1977. aitd im-plementation forms executed June 13. 1977, before theUnion's petition was filed. In view of the undisputed testi-mony that wage increases have been given in the past searsand that retroactive increases are not uncommlon. I cannotconclude that the Respondent departed from past practicein this instance. The time lapse between June 8. when theincreases were finally approved. and June 27. when the,were announced, for which the Respondent offered no ex-planation, makes the timing suspicious. Hlowever. I hasecredited Anderson's testimon,. which is supported hb doc-umentarv evidence, and it is apparent that a certainamount of delav must have been involved in consultinglegal counsel and drafting Anderson's carefulls worded an-nouncement. Moreover. the language of the announcementitself reflects a purpose to disavow any association betweenthe wage increases and the outcome of the forthcomingBoard election. Accordingly,. I conclude that the prepon-derance of the credible evidence fails to establish that thewage increase was announced for the purpose of discour-aging union activity or can reasonably be said to ha',e hadthat effect, and I recommend that this allegation of thecomplaint be dismissed.')2. Bavarian Inn. The General Counsel contends. and theRespondent denies, that Industrial Relations Director An-derson and Vice President Kuhner made various coercivestatements to the second-shift employees during theirmeeting at the Bavarian Inn on July 7. the das before theelection.This meeting was called by the Respondent for the pur-pose of dissuading the employees from voting for theUnion in the Board election. Anderson and Kuhner cameprepared with written documents from which thes readtheir statements. Witnesses of the General Counsel testi-fied, however, that thev did not stick to their scripts. Ac-cording to leadman Latham, Vice President Kuhner toldthe employees "he wanted to find out who started it. and ifhe found out who started it. the union drive, that they wasgoing to pay. it was going to be their ass" and that Ander-son told them "the union couldn't do anything for us, itwas just a waste of time, it couldn't help us any. It justwanted only to take the money and put it in their pocket."Jack Cunningham also testified that Anderson said. "Wedon't need the union in there. theN put they put molle\ intheir pockets, and they have more money, you know thesdon't need our money ...we don't need the union inthere, Pearl [would] provide for us ..." According toDouglas Keith. Anderson told the employees "after theelection that they'd be able to see our authorization cards,see who signed them, and boy, watch out" and Anderson.Kuhner, and Supervisor Edward Mueller all told the em-ployees "to vote the right way. Make sure to do the rightthing. Not to vote for the union." When then asked by theGeneral Counsel. "Did any of those gentlemen specifically3 .4ircrafr Plating Co(mpoan, Inc, 213 NlRB h64. 670 (1974):. / ,.,l;, ' I.California, Inc, 205 NLRB 10)83 19731 (' f t I, R.B : /;t I i / S n P3z n,Compani. 375 L.S 405 (1964)sa, not to ,ote for the union'" Keith replied. "Definitely.All three of them." On cross-examination. the followingcolloqu)! Aas recorded:Q. Did he [Anderson] ceer order 'ou or tell Nou torote against tiheunion? Specificallyr. in those words?..i. itu're sai ing like, Nou don't need the union. theUiono) u Isn't going to help Nou. sou don't have to tvotefor the union.Q. Oka,. But he never came out and said "don'tXote for the Ullion," did he'?A. I can't remember he said it specificall. like that.Q. I)id he sa' that specificallN'A. No. he didn't sa, that specificall'. He saidsometlhlln to the effect. like. there's no need for you to\ote for the union, and in the conmpanN -we',e hadthese elections in the past. and the union has lost, andhe ssas expecting the same outcome for tomorrow atthe eiection.Keith testified that Anderson also said the Teamsters was'lust going to take sour money. and xou're not going toget an thlini in return." and employees should not vote forthe I'mion "lBecause the company already gave all thesebenefits alread,,. we didn't need a union."Anderson. Kuhner. and lIopez denied that anN threatswere made to those who started the union activitv orsigned cards, antd denied that an! coercive statements weremade at the tmeetinm with the second-shift employees.4Ac-cording to them. Anderson spoke from a "talking paper."or outline, prepared in advance. and Kuhner merely readtwo documents, copies of which he passed out to the em-ployees for them to read along with him, and thes did notdeviate substantiall, from the documents. Although ques-tions were invited at the end of the meeting. only DouglasKeith responded. and his questions chiefly pertained to thebirthda\ holidai as discussed below. Anderson testified.Anderson's outline is a six-page handwritten documentcovering the following subjects: Election procedure: equat-ing a union *ictor,, with exchange of employee freedom forcollective negotiations. union domination, and dues pa)-ments: signed authorization cards can be voided by votingno: 'exas is a right-to-work State: "What can Unionpromise \ou that the C(ompanN has not done? Nothing!"followed bh a list of benefits including a wage increaseobtained without union representation. With respect togriesances. the outline states.( l Al.aass "open door" policy if you hase a prob-lelm.(2) We're reads, to listen.(3) Those that have visited me haste been handled.We knoXw of no others.(4) You don't need a contract or someone to repre-sent sou if xou have problems. We try to work thingsout with xoutThe paper then asks. "What can the Union do?" and an-swers. "a. Not much, if anything. b. It's alreadv been pro-vided and without the necessity of dues to a ilnion."\cililh So 1 ', [ 'sc l ltr llf \' il k1 an.- rt e \~1 t N i icr 1il a ttendned theItClrIII1, V .Ih ihc Culi-l liuil ]Prolc .ll. Man r Moteulcr vA ons x I ll) and ULitof 111d l ,2HiT1 n.rj I ct l ol d 1 ot hear :w¢r\l hlll {hatl it , s. i d493 DE(CISIONS OF NAT IONAL L ABOR RELATIONS BOARDI do not credit employee Latham that Vice PresidentKuhner threatened to retaliate against whoever started theunion drive, or Douglas Keith that Industrial Relations Di-rector Anderson threatened to retaliate against those whosigned authorization cards. Neither of these alleged state-ments was corroborated even though several other emplo:-ees attended the second-shift meeting, these two witnessesdid not corroborate each other, and the statements wereflatly denied by Lopez, Kuhner, and Anderson who havebeen found generally credible. In these circumstances. andas such statements would have been completely out of linewith the tenor of the management representatives' carefullyprepared documents, I can only conclude that they werefigments of these two employees' imaginations.I also find that the management representatives did nototherwise violate the Act during this meeting. To the extentthat it would have been unlawful to "instruct employeesnot to vote for the Union." as alleged in the complaint, theoverall thrust of the testimony of Douglas Keith. relied onby the General Counsel to support this allegation, was onlythat the management representatives urged the employeesnot to vote for the Union. Such an entreaty void. as here.of promises or threats. is not unlawful.The complaint further alleges that the employees weretold "they did not need a Union because the Companywould be responsive to their requests." I have consideredthe testimony of Cunningham. Latham, and Keith as toAnderson's alleged statements, as well as Anderson's "talk-ing paper." for what support they give to this allegation.' Ifind in none of them either a promise to respond favorablyto requests for additional benefits: solicitation for, andpromise to rectify, grievances; or anticipatory refusal tobargain. The gist of Anderson's message in this respectwas, it seems to me. that the employees already enjoyed somany benefits they did not need the Union to representthem. An employer clearly is entitled to convey such amessage, and I find nothing here which interfered with orcoerced the employees in their exercise of a free choicewith respect to union representation.6Having examined all the evidence regarding what isaverred to have been said, I find that none of the state-ments actually made at the meeting with the second-shiftemployees at the Bavarian Inn on July 7 interfered with.coerced, or restrained employees in violation of Section8(a)(1), and I conclude that the complaint should be dis-missed in this respect.3. Postelection conduct: The complaint alleges in effectthat the Respondent instituted more onerous working con-ditions immedately after the July 8 election, by reducingthe number of employees assigned to operate the balingThe complaint alleges it was Kuhner aho hii ltriedi the Act in thi rcspect. There was no testlmmon to that effect. ho'. eer. ind Ihe ic documnitlwhich Kuhner read Ito the enmploiees do nil supporl the \Nol 1there any evidence to support a further allecltion thai Kuhncr thllCnlincdemployees with discharge if the! oited for the tUnion I he lage cIllrcaewas announced by Anderson at the bre master's coinferenl e-rionl rnIlcctllii/on June 27. 1977. and nolt bh Kuhner at the Basarian TInn iiiiet ln I> .lul\],7. 1977. as alleged in the complaint I conclude that ihe allegation, filthresecl to Vice President Kuhllier shoruld he disnissedDallas (Ceralric (',,rtpti, 219 Nl.RB 582 (19751, lltcd h tIhi (iciorIalCounsel, is distinguishable on it, facts.machine from two to one and by restricting employees tocompany premises during break periods.The record shows that before 1977 the aluminum cansreceived b, the Respondent were processed through ashredding machine and blown into a silo. Then, in latespring 1977. the Respondent installed a hydraulic hoist,three truck docks with automatic ramps, and a 3,000-pound baling machine, which crushed the cans and tiedthem in bales. Two men at a time were assigned to operatethe baler together. Two or three days after the election,when the baler had been in operation for several months,the baler was made a one-man operation.Leadman Aaron Latham and Sylvester Peltier, both ofwhom were assigned to the baler, testified, without dispute,that it is easier for two men to operate the machine than forone man to operate it alone. Latham added that he some-times still has to call someone to help push the bales out.Vice President Kuhner and Project Manager Mueller ex-plained that the baling machine was installed because ofthe increasing market for baled rather than shredded cans.They said that the expense of installaation was consideredjustified because the baler was sold, and operated else-where, as a one-man operation. Two men were assigned tothe machine initially only on a temporary basis until train-ing was completed and bugs ironed out, they said. Lathamadmitted that Manager Joseph Kunze told the employees.at the time the baler was installed, that the Company antic-ipated it would be a one-man operation. In view of thereasonable explanation advanced by the Respondent. Iconclude that the Respondent's action in reducing thecomplement assigned to operate the baler was based oneconomic business considerations and was not discrimina-torilv motivated. I conclude that this allegation should bedisismissed.Based on the mutually corroborative testimony of em-ployees Latham, Keith, and Peltier. I find that shortly afterthe election the employees were prohibited from leavingthe plant premises during breaks. However, the restrictionwas in effect for only a brief period of time, and I find, onthe basis of the testimony of Latham and Project ManagerMueller,7it was brought about by several employees leav-ing the premises on break at the same time, while custom-ers were waiting.As this change was not discriminatorily motivated, Iconclude that the allegation should be dismissed.C. Aflte ged I'iolatiols oqf Section 8(1a(3)1. Doug/ls Keithl. Keith was discharged July 29. 1977.The General (Counsel contends he was discharged in retali-ation for the union Sictors in the Board election on July 8and for his activity in support of the Union, and that thereasons advanced by the Respondent are a pretext. TheRespondent asserts that management was not aware ofKeith's union activities, that it harbored no anitunion ani-mus, and that Keith was discharged solely because hefailed to report for work on his birthday, during his proba-,\ hai.ppiened ficqulcrtls al this he.ring. enployees confused the identltx,4 ai ,gcmeil .iC nt ' iaI 1 Hee1 thes attributed the brief restrictiin to Assis-liE11 \lI.ia.igl lcxi1. h i,:c hl\ denied heing i olred in it494 PEARL RECYC'I.E ('ENTI ERtionary period, after being denied permission to take theday off and warned of discharge if he did.The Respondent occupies an area of 3,500 to 4,500square feet. Its I I employees perform most of their work ina building which measures 1,800 square feet, and park in anearby state-owned parking lot which can be seen from thebuilding. Although the Respondent was unorganized untilJuly 8, 1977. Board election. 75 percent of the employees ofPearl Brewing Company and its divisions have been repre-sented by six different unions for over 23 ;ears and haenever been found guilty of an unfair labor practice. ProjectManager Mueller and Vice President Kuhner are formermembers of the Brewery Workers Union.Douglas Keith was hired June I. 1977, as a full timepermanent employee with a 6-month probationar) period.At his hiring interview, Assistant Industrial Relations [)i-rector Gregory Evans told Keith "one of the most impor-tant things that we watched during a probationars employ-ment is the attendance of the employee, and also indicatedthis is one of the more severe things, and the thing thatwe will come down hardest on."Keith talked unionization among the emploees fromthe day he was hired, and when the campaign began hesigned an authorization card, passed out cards to two otheremployees, advocated the Union among employees. andattended two or three organization meetings at the unionhall.'Keith testified that he and other prounion employeescheered, and he raised his fist, in Industrial Relations )i-rector Anderson's presence, when the election results wereannounced.At the second meeting management held with employeesat the Bavarian Inn on the day before the election. Keithwas the only employee to ask a question when Andersoninvited questions. Keith asked Anderson whether he wouldhave his birthday as a paid holidaN even though he had notbeen employed a full year. Anderson responded that Keithwas entitled to a birthday holiday even though he had notput in a year of service yet, but it would depend on thescheduling of work and if it was not possible to have theday off, another day would be arranged.mKeith testifiedthat Anderson said it would be necessar) to notify man-agement a day or two in advance that he wanted his birth-day as a holiday. There is undisputed evidence that noticeshad recently been posted to the effect that birthday holi-days depended on the workload, and that Project MianagerMueller told Keith, when he inquired a week or so beforehis birthday about having the da\ off, that birthdas holi-Based on [an ,'credited iestillllis Keith fli Iot r[clt.l I .l discuss-ing attendance pohlic? .ith him lie contced ed i ian "ihfl a sinic!hoticabout the prohationar? period." hbut shen aiked if he unde'l.i ld hie 'i.i onprobhaion for a period oi timc. Keith respsondl d "oii reil d I rIea n'l id rr;ahboul I"I Although Jack ( unningh.lm testified Keith atleildcl t le td / Ii/. d:' IwC-iIngs the union oIrgiinllzr held .th e iall gr,.u n l is cmplI\ ce< , I Ihc pirkinlot and in an ice house arrs the s I reel froii Ihe Rec\ie ( ienter. Keih d Initl si, teslfNT, Based on Andersons credited lestilnlll Kueith ( kIlll/tl ghit1l .,Ti lL.a.tham's c.lal that Sinderson .idted .t ., ,, .s t1. l hi, pr [ ,il i. lhliKeith could have hih hirtihdas a, a iholidas .nis Qla il haf e been dci 1i I.lik.f attentoIn and is notl reditud. t here is Cit eidenrc Ihi tihe Re lpindcitinsariahl gase euers cniplotcc .p,.d h d l,i.i rl ,i li. elli r f hIIbirthdass would he postponed because of the workload.When Keith came off the third shift at 6 a.m. on July 27,he noted he was next scheduled to work the second shift at4 p.m. on Jul' 28, which was his birthday. The next morn-ing. July 28, at 11:30. Keith telephoned Assistant Industri-al Relations Director Evans and asked if he could have thenight off as it was his birthday. Evans recommended hecall his supervisor and told Keith it would depend on theworkload. Keith said his girl friend had spent $50 arrangingfor a surprise birthday party and he was caught in the mid-dle between his job and the surprise party. According toKeith. he then telephoned Mueller and told him there wasa surprise birthday part) coming up. "and I wouldn't beable to come to work that night": Mueller said he thoughtit would probabls be all right but he had to check withHosley. and Keith should call back. After about 20 min-utes, Keith called Hosles. and Hosley said he was short-handed, he needed Keith, and if he did not come in "it washis job." Keith told him okay.'2Keith did not report for work on his 4 p.m. shift on July28. Although not scheduled for Jul) 29 until 4 p.m.. Keithwent tou the plant for his paycheck at 11:30 a.m. Kunzehanded him his check and told him to call in at 2 p.m. tosee if he still had a job. Keith asked Kunze to take intoconsideration that it was the onl' day he had missed.When Keith called at 2 p.m., Mueller said he was terminat-ed.Assistant Industrial Relations Director Evans crediblytestified that the morning of July 29 Kunze and Muellercame to Evans' office and said Keith had not come to workthe da, before or told them he was not coming; Kunze saidhe explained to Keith over the phone that he was neededand could not have the day off, and Keith said okay hecould come to work. They recommended discharge. An-derson was on vacation. so Evans. conscious of the recentBoard election, consulted legal counsel. He determined totreat Keith as he would ans other employee, and terminat-ed him. When Keith telephoned Evans that afternoon. Es-ans confirmed his termination; Keith indicated he did notthink that was fair. that he did want to report for work butwas too drunk to report.Industrial Relations Director Anderson credibly testifiedthat the C(ompany has not reduced its policy on absentee-ism to writing. that it is his responsibility to set Companypolics on absenteeism. and that he knows of no probation-ars ermplosee who failed to show or call who was not ter-minated. the onl? warning being given at the time of hire."14Non-probationary employees are treated with more le-1Lt.I ,il i.is cIied/led IC[1itilcolllciii Kerith cauld not remcmiber uhsth-cr hIc I-ke ,kt I ,ns Ol Rk]ls 28 or nol:\libhouih I filnd that thec ti, ci.onxeraltions. ere uith Mana gerKui,. Ir Kiunl, le, tielied. Keith', s S lestilmonX is quotied here for the,IdillilS.iU I .all's t tletresl it ci)illnIiIKcitl de.ried aiAk1 Ol , t ih l iciii ll it asns o ir a ntlit sttiemenl toMull e .i , h il, \Ilclclr letlfiled Keith .admitteld. fhlueoer thil he 1did getirilnk on the lSth iand ii sruels likes, thai perhaps ea.inst hi better ludg-r1iinl lie , dcid I.I the teiniptlIt,, To elelrtle ucrxen lihough he had ctnil',5 r d ht ', ,id s hse I iN If hie I,.I .tI, I-t .ficI] the. pults a,aNi "- s hlicJ,. i ..ull ii. lerlllliatllalll ' sf, i, .1 ,l11 sce the icO.tlitClitii.i Cids lls.u e f.ails i .olnitracdlt th,s tlestilnioslnhiere I, cC, dcltie lh.1t \xIlitarir MitanaCr Issl'o e l it ie limc s.iio p-ied .iandpo It.<l clt ' clllr. eilr h i pro ssires c dsi i l irs. ,ssluln for. ahsent.es( ontilriled495 DECISIONS OF NATIONAL LABOR RELA] IONS BOARDniency, he said, but abuse is not tolerated.All management witnesses claimed to be without knowl-edge as to Keith's attitude toward the Union.Conclusions. It seems quite likely that management wasaware of Keith's union advocacy, as he was the only em-ployee who questioned Anderson at the Bavarian Innmeeting, and Anderson could well have noted his fistraised in approval of the election results. Moreover, thetiming of his discharge, less than 3 weeks after the unionvictory, calls for careful inquiry into the reason for thedischarge. In my opinion, however, the evidence fails toshow that the reason was an unlawful one.Keith was a probationary employee who had beenwarned of the importance of attendance during his proba-tionary period. He was also well aware that the birthdayholiday was dependent on the press of work at the time.Moreover, after admittedly being told that request for theholiday should be made a day or two in advance, Keithwaited until a few hours before his scheduled shift to re-quest the night off. Then, after being specifically informedthat he could not have the time off and that his job was atstake, and after indicating acquiescence to this instruction.he deliberately disobeyed the order to report to work. Itcannot be said that the Respondent was not reasonablyjustified in discharging an employee for such insubordina-tion. The General Counsel seems to contend that but forthe Respondent's desire to retaliate for the union victory, itwould either have given Keith the night off or meted out alesser discipline than discharge. As found, however, thetiming of birthday holidays was dependent on the work-load and the evidence does not show that employees invar-iably received a holiday on their birthdays, or that Keithwas treated differently from other probationary employees.It also shows that the progressive-discipline notices postedby Assistant Manager Hosley did not represent companypolicy, did not apply to probationary employees, and werenot enforced.In view, therefore, of the fact that the Respondent hadjust cause for the discharge. that no disparate treatmenthas been shown, that the Respondent's affiliated compa-nies have maintained apparently amicable relations withsix unions representing 75 percent of their employees formany years, and in the absence of antiunion animus orother unfair labor practices, I conclude that a preponder-ance of the credible evidence fails to establish that Keith'sdischarge was discriminatorily motivated and concludethat this allegation should be dismissed.2. Jack Cunningham: On July 30, 1977, Cunninghamwas suspended for 3 days. The General Counsel contendshe too was disciplined in retaliation for the union victoryand that the reasons given by the Respondent are pretexts.The Respondent contends Cunningham was suspended formissing 2 days' work without notice and without properexcuse.Cunningham was hired in August 1976 and worked theand tardiness It is clear. howesver. ihal the notices were never approved hbhigher authority. were removed before the election, and were neser enf orredas company policy. In any event. they contain no reference to probh;tiollrremployees.second shift. He signed a union card on May 19. 1977, andattended three or four meetings at the union hall and nearthe plant. Although he discussed the campaign with otheremployees. he did not urge them to vote one way or anoth-er.Cunningham testified as follows with respect to his sus-pension: His wife had a baby at, he thought. about 10 a.m.on Jul' 28. 1977. At about 3:30 p.m. that day he called theplant and told Assistant Manager Hosley his wife was inthe hospital and he could not come to work on the 4 p.m.shift because he could not find a babysitter and had to carefor his children. Hoslev told Cunningham to come to work.but ('unningham said he could not. He did not go. Thenext day at 3 p.m., Cunningham says he called Hosleyagain and told Hosley he still did not have a babysitter anddid not think he would be able to make it to work. Hosleyinstructed him to come. Cunningham said he would callagain. At 4 p.m. Cunningham called again and said hecould not find a sitter and could not come to work. Oneither the 28th or the 29th, (unningham's brother alsocalled the plant. and told Kunze that Cunningham wouldnot be in. Kunze instructed the brother to have Cunning-ham call personally, but no subsequent call was made toKunze. On July 30. Cunningham reported for work andsays he handed two written excuses to Manager Kunze.One. on hospital stationery over the apparent signature ofa medical doctor, read as follows:This is to verify that Mr. Cunningham was absentfrom work because his wife gave birth to a baby Girlon 7 26 77 (a Robert B. Green Hospital, Pt dismissedon 7 28/77 at 4 pm.The other excuse read in full as follows:Dear Sirs:This is to verify that Jack Cunningham missed workyesterday due to the fact that Gloria Cunningham hiswife had to go to the hospital yesterday due to herpregnancy. Jack could not find his regular babysitteruntil the following day so he was burdened with tak-ing care of his children while no one else could befound. If this excuse is to be Verified please call 532-6540.SincerelyRonald S. Montgomery.Kunze looked at the documents. Cunningham said, threwthem on his desk, and told Cunningham. "I phoned all thehospitals in San Antonio and your wife wasn't in the hospi-tal ...."Cunningham showed him the doctor's noteagain and said. "this is the hospital." At that point ProjectManager Mueller came into the office and announced thatthe hospital had been located. The two management repre-sentatives nevertheless informed Cunningham he was sus-pended for 3 days.5Cunningham testified that Mueller in the past assignedhim to the night shift so he could care for his childrenduring the day, but he denied that Mueller extracted aIAccordlnL Ito (' unniighlillt hos Aife was released on a i-ridas. the samed l he telurlned to the planl.t lnd he drl-lve her hIome from the hospitalhefore o ing to ork l he calendar shos. houeser. that the das (Cunning-ililt1 lpoi ted hbaik. JuNl 3(., a.s Salurdals496 PEAR. RECY(LIE (EN It Rpromise that Cunningham would he on time thereafter.Cunningham claimed he alwavs came on time "hut maN heonce or twice he caught me. 'ou kno\. coming in late. ButI phoned in. I phoned in. I told him I was hein: late."Cunningham then conceded Mueller had cussed him outand warned him to he on time.Assistant Manager flosles testified he receised onsl' onecall from Cunningham. He said Cunningham telephonedabout 2 or 3 p.m. on Jul! 28 and "told ime that he had topick his wife up at the hospital. and that he would he late.hut he would be in." Hosles claimed he ne\er sawuCunningham's written excuses. He testified that excusesare usually forwarded to Personnel with the supers isor'sdaily report.Mueller denied having anN conversation with (unnling-ham, or being present. when he was suspended. rie alsodenied receiving the written excuses. Mueller testified hehad in the past threatened to put Cunningham on the dasshift and had or;llN warned him because of his frequenttardiness.Manager Kunze testified that when Cunningham re-turned to work, Kunze handed him a pink slip and toldhim to see Assistant Industrial Relations Director Fsalns.Kunze denied that Cunningham tried to give him ans writ-ten excuses, denied ever seeing the two in evidence. anddenied checking the hospitals.Evans testified it was he who authorized Cunninghanm'ssuspension for 3 days on one of which. Jul\ 29. he hadalready been absent without pax. Evans said Hosle\ noti-fied him that Cunningham had called that he was pickingup his wife at the hospital and would be late and then didnot come in, and that Kunze informed him Cunningham'sbrother had called that Cunningham would be unable toreport for work. In determining the discipline to he im-posed, Evans said. he took into considerationCunningham's length of service with the ('ompanN. priordisciplinary actions or warnings. and the recommendationof his supervisor with respect to the caliber of his work.Evans said written excuses were supposed to be reviewedby him before deciding whether to compensate emploseesand then sent to Personnel for filing, but thatCunningham's excuses were not in the file and he neversaw them before the hearing.Conclusions. Cunningham's union activits was in theminimal category, consisting only of signing a card andattending three or four meetings. Although one or more ofthose meetings were held within sight of the plant. there isno indication that any member of management observedthem. In these circumstances I cannot, despite the smallsize of the unit of only I I employees. infer that manage-ment knew Cunningham was one of the nine apparentlyprounion employees rather than one of the two apparentlyantiunion employees.i6N t, See trltli ( t l ( i/ (trprl a llNI RB 8581r 1Y771It does appear that Cunningham had a valid reason forbeing unable to come to work bh almost any standard. Ihase no doubt that his wife was incapacitated by childbirth(;lhough apparently she w'as at home and not at the hospi-tal). and he \Ias unable to find ansone to care for his chil-dren. There is also no doubt that his brother informed\amitnaler Kunze that Cunningham would not he at workon one of the daks he missed. either the 28th or the 29th.lhere is. howe \er. considerable reason to doubt that('unn1ingha1im's telephone communication with Assistant1Malnageir Ilosle! was as Cunningham testified rather thanas llosles testified. Ilosle3's testimon. that Cunninghamspoke s\ith him on Jul, 28 only. saying he had to pick uphis a ife at the hospital hut would then come to work, wassupported bh the hospital statement that ('unningham's\\ife was released Jubl 28. whereas Cunningham was hop-lessIx confused as to his dates. Moreoter. the muluall¥ cor-roborative denials of all management witnesses that Cun-ningharm produced the two excuses are more persuasivethan his claim to have produced them. particularl] as theoriginal documents were in C(unningham's possession atthe time of the hearing and Cunningham's inaccurate iden-tifications of management officials.One can readil, understand Cunningham's dismay atbeing disciplined for being caught in what obviouslvseemed to him to he such a natural dilemma. And it doesseem harsh. On the other hand. it was this Company'spractice to be rather strict about absenteeism. and its treat-menit of ('unningham does not appear to have been out ofline with this policy. Moreover. there is evidence that theworkload \was heasN at that time, and C(unningham's shiftwas short iat least one other man. Keith. on the 28th. In an'exent. without knowledge that Cunningham was a unionads ocate and in the absence of antiunion animus. I cannotinfer that the Respondent's treatment of Cunningham. fairor unfair. was motivated hby antiunion considerations. Ac-cordinlg. as a preponderance of the credible evidence failsto establish that Cunningham was suspended for unlawfulreasons. I conclude that this allegation must also he dis-missed.Upon the foregoing findings of fact and conclusions oflaw and the entire record. I hereb) issue the following rec-omumended:ORDER '[he complaint is dismissed in its entirety.I1 rthe e, c ll ii C\treptloli, are Ilied as pr,idetd hb Set 10246 Iof theRul.e, : ilt R tl"Il. i t 1, I1t N.iil)ln.l l a ..hor Relal.on, BRo.rd, tihe [indllgst.rlrIl tH I*,ilsi .11I It,.nimdtllidCd Order herein shill a, pro.idedl in Seit02 4 ,-i the Rles .lld Regull.illons. he adopted hs tie HBoard and bec.nmeItsi fllluilgs. tl tndl,,tI%. ,1i1i ()rdCer. ind lld , h11 hCet.Illls theretl. shall hbelet0 itd t,.1 -.t Cd fr All ptipoCes497